Citation Nr: 1032050	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-37 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, 
to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to April 1973 
and from February 1974 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for diabetes mellitus type 
II.

The Board notes that appeals pertaining to the evaluation of 
posttraumatic stress disorder (PTSD) and entitlement a total 
rating based on individual unemployability due to service 
connected disability were not perfected by submission of a 
substantive appeal following the issuance of a statement of the 
case, and in a January 2008 statement, the Veteran, through his 
representative, withdrew the appeal for an increased rating for 
PTSD.  Thus, the only issue for consideration is the one listed 
on the cover page.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development of the 
evidence is necessary in this case.  The Veteran alleges that his 
diabetes mellitus is etiologically related to his exposure to 
herbicides during his military service in the Republic of 
Vietnam.  

38 C.F.R. § 3.307 provides a presumption of service connection 
for the diseases listed in 38 C.F.R. § 3.309(e), to include 
diabetes mellitus, for Veterans who served in the Republic of 
Vietnam during a certain time period.  See 38 C.F.R. §§ 3.307 and 
3.309 (2009).

38 C.F.R. § 3.307(a)(6)(iii) states, in part, that service in the 
Republic of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  

VA's General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries of 
the Republic.  See VAOPGCPREC 27-97.  

Specifically, the General Counsel has concluded that in order to 
establish qualifying 'service in Vietnam' a Veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore of 
the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term 'Vietnam era' means the 
period beginning on February 28, 1961 and ending on May 7, 1975 
in the case of a Veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded that 
the term 'service in Vietnam' does not include service of a 
Vietnam era Veteran whose only contact with Vietnam was flying 
high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-
93.  In sum, a showing of actual duty or visitation in the 
Republic of Vietnam is required to establish qualifying service 
in Vietnam.

Subsequent to issuance of these General Counsel Opinions, the 
U.S. Court of Appeals for Veterans Claims issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), which involved a 
Veteran who served on a ship near Vietnam, off the coastal shore, 
but who did not actually set foot on the soil of that country.  
In Haas, the court held that exposure to Agent Orange will be 
presumed for Veterans who received the Vietnam Service Medal 
(VSM), even if their service did not actually involve setting 
foot on Vietnam.  However, the court clarified that this holding 
does not apply where there is contradictory evidence - including 
evidence that the VSM was received for service in a neighboring 
country or at a location that reasonably precluded exposure to 
Agent Orange.  Cases potentially affected by the holding in Haas, 
were stayed pursuant to the provisions of Chairman's Memorandum 
No. 01-06-24.

In Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. 
Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525), the U.S. Court of 
Appeals for the Federal Circuit reversed and remanded the August 
16, 2006, decision issued by the U.S. Court of Appeals for 
Veterans Claims in Haas v. Nicholson, 20 Vet. App. 257 (2006). 

The Federal Circuit held that VA's requirement that a claimant 
must have been present within the land borders of Vietnam at some 
point in the course of duty in order to be entitled to the 
presumption of herbicide exposure and service connection 
constitutes a permissible interpretation of 38 U.S.C. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  The stay in 
adjudication of cases potentially affected by Haas was lifted as 
of January 22, 2009 pursuant to Chairman's Memorandum No. 01-09-
03, 'Stay Lifted on Processing Of claims for Compensation Based 
on Exposure to Herbicides Affected by Haas v. Nicholson.  

Although the Veteran has denied being physically present on the 
soil of the Republic of Vietnam during his military service, he 
asserts, and has submitted buddy statements in support of his 
assertion, that while he was stationed on the USS Walke and the 
USS Hoel, the ships traveled the inland waters of Vietnam, 
including the Mekong River, and along the coastal areas of 
Vietnam, thereby rendering him able to avail himself of the 
presumptive provisions of 38 C.F.R. § 3.307.  However, no 
official documentation from the service department has been 
obtained to address the issue of whether or not these ships 
traveled the inland waters of Vietnam while the Veteran was 
stationed on the ship.

Using the Veteran's personnel records and other sources, the 
Board has determined the time periods during which the USS Hoel 
and the USS Walke were stationed in the official waters of 
Vietnam, and out of these time periods, when the Veteran was 
stationed on these ships.  

For the USS Walke, the time periods are from May 5, 1969 to May 
15, 1969, June 19, 1969 to July 5, 1969, July 25, 1969 to August 
7, 1969, August 25, 1969 to September 21, 1969, and September 28, 
1969 to October 4, 1969.  

For the USS Hoel, the time periods are from January 29, 1971 to 
February 10, 1971, February 19, 1971 to March 14, 1971, July 10, 
1972 to August 11, 1972,  August 27, 1972 to September 26, 1972, 
October 19, 1972 to November 2, 1972, November 12, 1972 to 
November 30, 1972, and December 13, 1972 to December 21, 1972. 

The Board finds that a remand is necessary for VA to obtain any 
official documentation of the ships' locations in the official 
waters of Vietnam, to specifically determine if they traveled the 
inland waters of the Republic of Vietnam, during the Veteran's 
periods of service on the ships.  

Accordingly, the case is REMANDED for the following action:

1.	Request from the National Archives and 
Records Administration (NARA), or any 
other appropriate official source that 
would be in possession of relevant 
documents, any appropriate documentation 
showing the locations of the USS Walke and 
USS Hoel during the periods when the ship 
was in the official waters of Vietnam and 
the Veteran was stationed on the ship to 
determine if the ships traveled the inland 
waterways of the Republic of Vietnam.  

a)	For the USS Walke, the relevant 
time periods are from May 5, 1969 
to May 15, 1969, June 19, 1969 to 
July 5, 1969, July 25, 1969 to 
August 7, 1969, August 25, 1969 to 
September 21, 1969, and September 
28, 1969 to October 4, 1969.

b)	For the USS Hoel, the relevant 
time periods are from January 29, 
1971 to February 10, 1971, 
February 19, 1971 to March 14, 
1971, July 10, 1972 to August 11, 
1972,  August 27, 1972 to 
September 26, 1972, October 19, 
1972 to November 2, 1972, November 
12, 1972 to November 30, 1972, and 
December 13, 1972 to December 21, 
1972.

2.	Following the completion of the above, the 
AOJ should review the evidence and 
readjudicate the claim.  If the benefits 
sought by the Veteran are not granted in 
full, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order. The Board intimates no 
opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


